Name: 2001/387/EC: Commission Decision of 15 May 2001 granting to Spain a transitional period of two years to bring its accounting systems into line with Regulation (EC) No 2516/2000 of the European Parliament and of the Council (notified under document number C(2001) 1415)
 Type: Decision_ENTSCHEID
 Subject Matter: national accounts;  Europe;  free movement of capital;  European construction;  economic analysis
 Date Published: 2001-05-19

 Avis juridique important|32001D03872001/387/EC: Commission Decision of 15 May 2001 granting to Spain a transitional period of two years to bring its accounting systems into line with Regulation (EC) No 2516/2000 of the European Parliament and of the Council (notified under document number C(2001) 1415) Official Journal L 137 , 19/05/2001 P. 0032 - 0032Commission Decisionof 15 May 2001granting to Spain a transitional period of two years to bring its accounting systems into line with Regulation (EC) No 2516/2000 of the European Parliament and of the Council(notified under document number C(2001) 1415)(Only the Spanish text is authentic)(2001/387/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community(1) (ESA 95), as last amended by Regulation (EC) No 2516/2000 of the European Parliament and of the Council(2),Whereas:(1) Regulation (EC) No 2223/96 on ESA 95 contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Community, in order to obtain comparable results between Member States.(2) Regulation (EC) No 2516/2000 ensures better comparability and transparency among the Member States in the recording of taxes and social contributions in ESA 95 for the excessive deficit procedure. Net lending/net borrowing of general government shall not include amounts of taxes and social contributions unlikely to be collected.(3) Article 7 of Regulation (EC) No 2516/2000 states that Member States may ask the Commission for a transitional period of no more than two years in which to bring their accounting systems into line with Regulation (EC) No 2516/2000.(4) By letter dated 10 January 2001, the Spanish authorities requested a transitional period of two years to bring their accounting systems into line with Regulation (EC) No 2516/2000.(5) For many years Spain has based its national accounts' recording of taxes and social contributions on assessment and declarations. It has provided to the Commission sufficient objective evidence of the need to improve its knowledge of the receipts of these amounts in order to bring its accounting systems into line with Regulation (EC) No 2516/2000.(6) Spain has presented to the Commission a work programme in which all public national authorities concerned are involved,HAS ADOPTED THIS DECISION:Article 1In accordance with Article 7 of Regulation (EC) No 2516/2000 the Commission grants to Spain a transitional period of two years in order to bring its accounting systems in line with this Regulation, no later than 7 November 2002.Article 2This Decision is addressed to the Kingdom of Spain.Done at Brussels, 15 May 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 310, 30.11.1996, p. 1.(2) OJ L 290, 17.11.2000, p. 1.